Court of Appeals
of the State of Georgia

                                                             ATLANTA, January 24, 2019

The Court of Appeals hereby passes the following order

A19A0766. FRANCES MELISSA ODOM v. REBECCA LEEANN DAWKINS et al..


       The appellant in this case failed to comply with the notice of docketing mailed by this
Court and with Court of Appeals Rule 23 (a), regarding the filing of an enumeration of errors
and brief within twenty days after the appeal was docketed. See also Court of Appeals Rule 13.

      On December 10, 2018, this Court ordered the appellant to file an enumeration of errors
and a brief no later than December 20, 2018. As of the date of this order, the appellant's
enumeration of errors and brief still have not been filed. Accordingly, this appeal is deemed
abandoned and is hereby ordered DISMISSED. Court of Appeals Rules 7, 23 (a).



                                     Court of Appeals of the State of Georgia
                                          Clerk's Office, Atlanta, January 24, 2019.

                                          I certify that the above is a true extract from the minutes
                                     of the Court of Appeals of Georgia.

                                          Witness my signature and the seal of said court hereto
                                     affixed the day and year last above written.

                                                                        , Clerk.